DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1, 4, 5, 7, 8, and 13 were amended.  Claims 3 and 10 are cancelled.  Claims 1, 2, 4-9, and 11-13 are now pending.

Response to Arguments
The objection to claims 1, 7, 8, and 13 are withdrawn in view of the amendments to each claim.
The 35 U.S.C. § 112(a) or 35 U.S.C. § 112, 1st paragraph rejection of claims 7, 8, and 13 are withdrawn in view of the amendments to each claim.
The 35 U.S.C. § 101 rejection of claims 1-13 are withdrawn in view of the amendments to claims 1, 5, 7, 8, and 13.  In each case, the Office believes that amended limitations that now include using the particular processing results to monitor the subject for one of four specified purposes amount to a practical application of the judicial exception.
The 35 USC 103 rejections of independent claims 1 and 7 are withdrawn in view of the amendments to each claim incorporating the subject matter of dependent claim 3 and the arguments presented on page 13, paragraphs 2-5.  
The 35 U.S.C. § 103(a) rejections of independent claims 5, 8, and 13 are withdrawn in view of the arguments provided on page 13 (see bottom of page) regarding claim 5 and the amendments incorporating the limitations of claim 5 into independent claims 8 and 13. 

Allowable Subject Matter
Claims 1, 2, 4-9, and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 7 – no prior art of record teaches or fairly suggests, in combination with all other limitations, a respiration estimation method and apparatus where a Kalman filter gain is updated using the claimed covariance estimation error matrix and weight matrix.  An updated search yielded the following reference: Yang et al. (US 6413223).  Yang et al. do not disclose a respiration monitor, but do teach a non-invasive cuffless blood pressure monitor that uses a Kalman filter is used for estimating state variables (blood pressure, see Fig., 1).  Yang et al. appear to update the Kalman filter gain using a covariance matrix of the state estimation error, but does not use a weighting matrix as claimed (see generally col. 10, line 15 to col. 11, line 39, and more specifically col. 11, lines 2-28).  
Claims 5, 8, and 13 – No prior art of record teaches or fairly suggests, in combination with all other limitations, respiration estimation methods and apparatus that use a Kalman filter where a weighting constant based on a squared estimation error of the Kalman filter.  Claim 5 includes all of the limitations of claim 1 and would be allowable for the same reason as claim 1 also.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 4-9, and 11-13 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791                            


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791